 1                                                                 The Honorable Thomas Zilly
                                                                         Trial Date: 11-02-20
 2

 3                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 4                                        AT SEATTLE

 5
          ESTATE OF NICKOLAS MICHAEL
 6        PETERS, by the Personal Representative
          CARL MICHAEL PETERS; and JAYNI                    CASE No. 2:19-cv-00873-TSZ
 7        MARIE PETERS and CARL MICHAEL
          PETERS, individually and their marital
 8        community,                                        STIPULATED MOTION TO EXTEND
                                   Plaintiffs,              DEADLINE TO AMEND PLEADINGS
 9                                                          AND ORDER
          v.
10
          SNOHOMISH COUNTY as a sub-division
11        of the STATE of WASHINGTON;
          SNOHOMISH COUNTY DEPUTY
12        SHERIFF ARTHUR J. WALLIN; and
          CERTAIN UNKNOWN SNOHOMISH
13        COUNTY DEPUTY SHERIFFS JOHN &
          JANE DOES 1 – 3,
14
                                          Defendants.
15

16
                                          I.     STIPULATED MOTION
17
               COME NOW DEFENDANTS SNOHOMISH COUNTY and SNOHOMISH
18
     DEPUTY SHERIFF ARTHUR WALLIN, and PLAINTIFFS ESTATE and JAYNI
19
     MARIE PETERS and CARL MICHAEL PETERS, by and through their undersigned
20
     attorneys, and stipulate that the deadline to amend pleadings in this case should be extended
21
     from December 31, 2019, 1 to January 31, 2020.
22

23   1   Dkt. # 27 at p.2, Minute Order
         STIP. MOTION TO EXTEND DEADLINE TO                                CAMPICHE ARNOLD, PLLC
         AMEND PLEADINGS AND ORDER      –1                                 1201 Third Avenue, Suite 3810
         NO. 2:19-cv-00873-TSZ                                                  Seattle, WA 98101
                                                                               TEL: (206) 281-9000
                                                                               FAX: (206) 281-9111
 1                                  II.     FACTS

 2          This matter is set for mediation on December 31, 2019, which may resolve this

 3   case. By extending the Court Scheduling Order deadline for amending the complaint one

 4   month prevents unnecessary motion practice by the parties should this case settle.

 5   Otherwise, Defendants will not stipulate to the amending of this complaint and motion

 6   practice is necessary to resolve this issue.

 7          Plaintiffs represent that they will seek to amend the complaint to: add a negligence

 8   cause of action against Defendant Snohomish County; add additional factual basis

 9   supporting the complaint, reflect the presently known facts; and delete the “John and Jane

10   Does” defendants.

11         III.    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:

12   Dated this 10th day of December, 2019.

13
     By: s/Philip G. Arnold
14          Philip G. Arnold, WSBA # 2675
            Campiche Arnold, PLLC
15          Attorneys for Plaintiffs

16   By: s/Bridget Casey
            Bridget Casey, WSBA # 30459
17          Snohomish County Prosecutor
            Civil Division
18          Attorneys for Defendant Snohomish Co.

19   By: s/Shannon M. Ragonesi
            Shannon M. Ragonesi, WSBA # 31951
20          KEATING, BUCKLIN & Mccormack, INC., P.S.
            Attorneys for Defendant Snohomish County Deputy
21          Sheriff Arthur J. Wallin

22

23
      STIP. MOTION TO EXTEND DEADLINE TO                                 CAMPICHE ARNOLD, PLLC
      AMEND PLEADINGS AND ORDER      –2                                   1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                    Seattle, WA 98101
                                                                              TEL: (206) 281-9000
                                                                              FAX: (206) 281-9111
 1                                              ORDER

 2          The parties’ stipulated motion, docket no. 31, is GRANTED, and the deadline for

 3   amending pleadings is EXTENDED from December 31, 2019, to January 31, 2020.

 4          Dated this 18th day of December, 2019.

 5



                                                       A
 6

 7
                                                       Thomas S. Zilly
 8
                                                       United States District Judge
 9

10
     Presented by:
11

12
     By: s/Philip G. Arnold
     Philip G. Arnold, WSBA # 2675
13
     CAMPICHE ARNOLD PLLC
     Attorneys for Plaintiffs Peters
14
     1201 Third Avenue, Suite 3810
     Seattle, WA 98101
15
     Email addresses: parnold@campichearnold.com
16

17

18

19

20

21

22

23
      STIP. MOTION TO EXTEND DEADLINE TO                              CAMPICHE ARNOLD, PLLC
      AMEND PLEADINGS AND ORDER      –3                                1201 Third Avenue, Suite 3810
      NO. 2:19-cv-00873-TSZ                                                 Seattle, WA 98101
                                                                           TEL: (206) 281-9000
                                                                           FAX: (206) 281-9111
